SYSTEM AND METHOD FOR DIAGNOSING A CONDITION OF AN ENGINE FROM VOLCANIC
ASH FOUND IN LUBRICATING FLUID



EXAMINER’S AMENDMENT


In view of the Applicant’s amendment dated March 02, 2021, claims 7 and 16 are indefinite because the claims have been amended to reference subject matter not previously set forth in the respective claims. As such, an Examiner’s Amendment to the record appears below. Should the changes be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows:

CLAIMS

Claim 7, line 2; change the phrase  “wherein the first percentage and the second percentage correspond to about 100% of the surface area.”  to  --wherein a first percentage of a surface area covered by a first material and a second percentage of the surface area covered by at least one other material correspond to about 100% of the surface area.--.

Claim 16, line 2; change the phrase  “wherein the first percentage and the second percentage correspond to about 100% of the surface area.”  to  --wherein a first percentage of a surface area covered by a first material and a second percentage of the surface area covered by at least one other material correspond to about 100% of the surface area.--.

REASONS FOR ALLOWANCE

Claims 1 - 18 have been allowed.

Independent claim 1 has been found to be allowable over the prior art because of the inclusion therein of the allowable subject matter as indicated in the previous Office Action dated Dec. 09, 2020.
Claims 2 - 4 have been found to be allowable due to, at least, the claims’ dependency on claim 1.

Independent claim 5 has been found to be allowable over the prior art because of the inclusion therein of the allowable subject matter as indicated in the said previous Office Action.
Claims 6 - 9 have been found to be allowable due to, at least, the claims’ dependency on claim 5.

Independent claim 10 has been found to be allowable over the prior art because of the inclusion therein of the allowable subject matter as indicated in the said previous Office Action.

Claims 11 - 13 have been found to be allowable due to, at least, the claims’ dependency on claim 10.

Independent claim 14 has been found to be allowable over the prior art because of the inclusion therein of the allowable subject matter as indicated in the said previous Office Action.
Claims 15 - 18 have been found to be allowable due to, at least, the claims’ dependency on claim 14.


CONTACT INFORMATION

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is (571)272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR

system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.










/Eric S. McCall/Primary Examiner, Art Unit 2856